COURT
OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.  2-09-380-CR
 
RUDOLPH
ANTHONY GARZA                                         APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have considered the AAppellant's
Motion To Waive And Dismiss Appeal And To Withdraw Notice Of
Appeal.@  The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). 
No decision of this court having been delivered before we received this
motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f). 
 
PER
CURIAM
 
PANEL: MCCOY, MEIER, and
LIVINGSTON, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: February 4,
2010




[1]See Tex. R. App. P. 47.4.